DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
(1) Regarding claim 3:
Lines 1-2 recite “the pre-defined is based on a component carrier”, the examiner suggests changing to “the pre-defined band is based on a component carrier”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 11,349,529 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 11,349,529 B2
1
At least one non-transitory computer-readable media storing instructions that, based on being executed by at least one processor, perform operations comprising: 




receiving, from a user equipment (UE), UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 
transmitting, to the UE, CSI-RS configuration information that includes information based on the UE capability information; 
transmitting, to the UE, a CSI-RS using at least one CSI-RS port based on the CSI-RS configuration information; and 
receiving, from the UE, a Channel State Information (CSI), wherein the CSI is based on a measurement, for the CSI-RS, performed by the UE, 
wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.

7
An apparatus comprising: 
at least one processor; 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
receiving, from a user equipment (UE), UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports, 
transmitting, to the UE, CSI-RS configuration information that includes information based on the UE capability information, 
transmitting, to the UE, a CSI-RS using at least one CSI-RS port based on the CSI-RS configuration information, and 
receiving, from the UE, the CSI, wherein the CSI is based on a measurement, for the CSI-RS, performed by the UE, 

wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
2
The at least one non-transitory computer-readable media of claim 1, 
wherein the UE capability information is related to a pre-defined band.
8
The apparatus of claim 7, 


wherein the UE capability information is related to a specific band.
3
The at least one non-transitory computer-readable media of claim 2, 
wherein the pre-defined is based on a component carrier.
9
The apparatus of claim 8, 


wherein the specific band is based on a component carrier.


(1) Regarding claim 1:
Claim 7 of US Patent 11,349,529 B2 discloses all subject matter of claim 1 as shown in above comparison.
(2) Regarding claim 2:
Claim 8 of US Patent 11,349,529 B2 discloses all subject matter of claim 2 as shown in above comparison with the interpretation of the claimed “pre-defined band” as the “specific band” of claim 8 of US Patent 11,349,529 B2.
(3) Regarding claim 3:
Claim 9 of US Patent 11,349,529 B2 discloses all subject matter of claim 3 as shown in above comparison with the interpretation of the claimed “pre-defined band” as the “specific band” of claim 9 of US Patent 11,349,529 B2.

Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,985,808 B2 in view of Langberg et al. (US 5,852,630). 
Claim
Instant Application
Claim
US Patent 10,985,808 B2
4
At least one non-transitory computer-readable media storing instructions that, based on being executed by at least one processor, perform operations comprising: 
transmitting, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 

receiving, from the base station, CSI-RS configuration information; 
receiving, from the base station, a CSI-RS based on the CSI-RS configuration information; 

acquiring a Channel State Information (CSI) based on a measurement of the CSI-RS; and 
reporting, to the base station, the CSI, 
wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 

wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
1
A method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system, the method comprising: 

transmitting, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 
receiving, from the base station, CSI-RS configuration information; 
receiving, from the base station, a CSI-RS based on the CSI-RS configuration information; 
acquiring the CSI based on the CSI-RS; and

reporting, to the base station, the CSI, 
wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 
wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
5
The at least one non-transitory computer-readable media of claim 4, 
wherein the UE capability information is related to a pre-defined band.
2
The method of claim 1, 


wherein the UE capability information is related to a specific band.
6
The at least one non-transitory computer-readable media of claim 5, 
wherein the pre-defined band is based on a component carrier.
3
The method of claim 2, 


wherein the specific band is based on a component carrier.
7
An apparatus comprising: 
at least one processor; 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
transmitting, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 

receiving, from the base station, CSI-RS configuration information; 
receiving, from the base station, a CSI-RS based on the CSI-RS configuration information; 

acquiring a Channel State Information (CSI) based on a measurement of the CSI-RS; and 
reporting, to the base station, the CSI, 
wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 
wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
4
A user equipment (UE) for reporting channel state information (CSI) in a wireless communication system, the UE comprising: 
one or more antennas configured to transmit and receive a radio signal; and 
a processor configured to: 
transmit, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports, 
receive, from the base station, CSI-RS configuration information, 
receive, from the base station, the CSI-RS based on the CSI-RS configuration information, 
acquire, the CSI based on the CSI-RS, and 

report, to the base station, the CSI, 
wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 
wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
8
The apparatus of claim 7, 
wherein the UE capability information is related to a pre- defined band.
5
The UE of claim 4, 
wherein the UE capability information is related to a specific band.
9
The apparatus of claim 8, 
wherein the pre-defined band is based on a component carrier.
6
The UE of claim 5, 
wherein the specific band is based on a component carrier.


(1) Regarding claim 4:
Claim 1 of US Patent 10,985,808 B2 discloses the method steps of claim 4, but fails to disclose (a) the method is implemented by at least one non-transitory computer-readable medium storing instructions executed by at least one processor; and (b) explicitly disclose acquiring a CSI based on a measurement of the CSI-RS.
With respect to (a), Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Claim 1 of US Patent 10,985,808 B2 would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of Claim 1 of US Patent 10,985,808 B2 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.    
With respect to (b), it is well known in the art that the channel state information is obtained by measurement of channel state information reference signal (as evidence by Hoshino et al. (US 2015/0003359 A1, para. 0009), thus satisfied the claimed limitation for the benefit of providing accurate channel state information.
(2) Regarding claims 5-6:
Claims 2-3 of US Patent 10,985,808 B2 discloses all subject matter of claims 5-6 as shown in above comparison with the interpretation of the claimed “pre-defined band” as the “specific band” of claims 2-3 of US Patent 10,985,808 B2.
(3) Regarding claim 7:
Claim 4 of US Patent 10,985,808 B2 discloses a processor to perform the process steps of claim 7 except fails to explicitly disclose (a) at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform the process steps; and (b) explicitly disclose acquiring a CSI based on a measurement of the CSI-RS.
With respect to (a), Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Claim 4 of US Patent 10,985,808 B2 would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of Claim 4 of US Patent 10,985,808 B2 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.    
With respect to (b), it is well known in the art that the channel state information is obtained by measurement of channel state information reference signal (as evidence by Hoshino et al. (US 2015/0003359 A1, para. 0009), thus satisfied the claimed limitation for the benefit of providing accurate channel state information.
(4) Regarding claims 8-9:
Claims 5-6 of US Patent 10,985,808 B2 discloses all subject matter of claims 8-9 as shown in above comparison with the interpretation of the claimed “pre-defined band” as the “specific band” of claims 5-6 of US Patent 10,985,808 B2.

Claims 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,361,757 B2 in view of Langberg et al. (US 5,852,630).
Claim
Instant Application
Claim
US Patent 10,361,757 B2
4
At least one non-transitory computer-readable media storing instructions that, based on being executed by at least one processor, perform operations comprising: 
transmitting, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 

receiving, from the base station, CSI-RS configuration information; 



receiving, from the base station, a CSI-RS based on the CSI-RS configuration information; 



acquiring a Channel State Information (CSI) based on a measurement of the CSI-RS; and 
reporting, to the base station, the CSI, 
wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 


wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
1

A method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system, the method comprising: 

transmitting, to a base station, UE capability information including first control information for a maximum number of CSI-reference signal (CSI-RS) ports in a CSI process; 
receiving, from the base station, the CSI process related information including CSI-RS configuration information through a higher layer signaling; 
receiving, from the base station, at least one CSI-RS based on the CSI process related information, the at least one CSI-RS being transmitted on at least one CSI-RS port; 
measuring a channel based on the at least one CSI-RS; and 
reporting, to the base station, a result of the channel measurement, 
wherein the UE capability information further includes second control information for a maximum number of CSI-RS resources supported in the CSI process, 
wherein the first control information includes one or more Nmax values when a value of the second control information is larger than a specific value, and 
wherein an Nmax value is a maximum number of CSI-RS ports supported in a CSI-RS resource of the CSI process.
7
An apparatus comprising: 
at least one processor; 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 

transmitting, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 


receiving, from the base station, CSI-RS configuration information; 



receiving, from the base station, a CSI-RS based on the CSI-RS configuration information; 




acquiring a Channel State Information (CSI) based on a measurement of the CSI-RS; and 
reporting, to the base station, the CSI, 

wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 
wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
9
A user equipment (UE) for reporting channel state information (CSI) in a wireless communication system, the UE comprising: 
a transmitter configured to transmit a radio signal; 
a receiver configured to receive the radio signal; and 
a processor configured to: 
control the transmitter to transmit, to a base station, UE capability information including first control information for a maximum number of CSI-reference signal (CSI-RS) ports supported in a CSI process, 
control the receiver to receive, from the base station, the CSI process related information including CSI-RS configuration information through a higher layer signaling, 
control the receiver to receive, from the base station, at least one CSI-RS based on the CSI process related information, the at least one CSI-RS being transmitted on at least one CSI-RS port, 
measure a channel based on the at least one CSI-RS, and 

report, to the base station, a result of the channel measurement, 
wherein the UE capability information further includes second control information for a maximum number of CSI-RS resources supported in the CSI process, 
wherein the first control information includes one or more Nmax values when a value of the second control information is larger than a specific value, and 
wherein an Nmax value is a maximum number of CSI-RS ports supported in a CSI-RS resource of the CSI process.


(1) Regarding claim 4:
Claim 1 of US Patent 10,361,757 B2 discloses all subject matter of claim 4 with the interpretation of the measure channel as the claimed channel state information; except the method steps are implemented by at least one non-transitory computer-readable medium storing instructions executed by at least one processor.
However, Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Claim 1 of US Patent 10,361,757 B2 would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of Claim 1 of US Patent 10,361,757 B2 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.    
(2) Regarding claim 7:
Claim 9 of US Patent 10,361,757 B2 discloses a processor to perform the process steps of claim 7 except fails to explicitly disclose at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform the process steps.
However, Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Claim 4 of US Patent 10,361,757 B2 would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of Claim 9 of US Patent 10,361,757 B2 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.    

Claims 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10/3/1 of U.S. Patent No. 10,236,951 B2 in view of Langberg et al. (US 5,852,630).
Claim
Instant Application
Claim
US Patent 10,236,951 B2
4
At least one non-transitory computer-readable media storing instructions that, based on being executed by at least one processor, perform operations comprising: 
transmitting, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 




receiving, from the base station, CSI-RS configuration information; 



receiving, from the base station, a CSI-RS based on the CSI-RS configuration information; 



acquiring a Channel State Information (CSI) based on a measurement of the CSI-RS; and 
reporting, to the base station, the CSI, 


wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 


wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.
10/3/1
A method for reporting, by a user equipment (UE), channel state information (CSI) in a wireless communication system, the method comprising: 

transmitting, to a base station, UE capability information including second control information indicating a maximum number of channel state information-reference signal (CSI-RS) resources which are supported in a CSI process; 
receiving, from the base station, a CSI process related information including CSI-RS configuration information through a higher layer signaling; 
receiving, from the base station, at least one CSI-RS based on the received CSI process related information, 
wherein the at least one CSI-RS is transmitted on at least one CSI-RS port; 
measuring a channel based on the received at least one CSI-RS; and 
reporting, to the base station, a result of the channel measurement. 
The method of claim 1, wherein the UE capability information further includes first control information indicating a maximum number of CSI-RS ports supported in the CSI process.
The method of claim 3, wherein the first control information includes a plurality of Nmax values including Nmax2, Nmax3, and Nmax4 when a value of the second control information is larger than a specific value, and wherein each Nmax value is a supported maximum number of CSI-RS ports at a value of a specific second control information.
7
An apparatus comprising: 
at least one processor; 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations comprising: 
transmitting, to a base station, UE capability information related to at least one of channel state information-reference signal (CSI-RS) resources or CSI-RS ports; 
receiving, from the base station, CSI-RS configuration information; 
receiving, from the base station, a CSI-RS based on the CSI-RS configuration information; 
acquiring a Channel State Information (CSI) based on a measurement of the CSI-RS; and 
reporting, to the base station, the CSI, 
wherein the UE capability information includes information for a maximum number related to a configuration of the CSI-RS, and 
wherein the UE capability information includes information for i) a maximum number of the CSI-RS resources and ii) a maximum number of the CSI-RS ports related to number of the CSI-RS resources configured based on the maximum number of the CSI-RS resources.




(1) Regarding claim 4:
Claim 10/3/1 of US Patent 10,236,951 B2 discloses the method performed by a user equipment reporting a channel state information (CSI) to a base station of claim 4 with the interpretation of the measure channel as the claimed channel state information; except the method steps are implemented by at least one non-transitory computer-readable medium storing instructions executed by at least one processor.
However, Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Claim 10/3/1 of US Patent 10, 236,951 B2 would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of Claim 10/3/1 of US Patent 10, 236,951 B2 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.    
(2) Regarding claim 7:
Claim 10/3/1 of US Patent 10, 236,951 B2 discloses a method performed by a user equipment reporting a channel state information (CSI) to a base station of claim 7 except fails to explicitly disclose at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform the process steps.
However, Langberg discloses a method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium and run by a digital signal processor (DSP); the computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized that the method of Claim 10/3/1 of US Patent 10,236,951 B2 would have been implemented by software. The implemented software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Langberg to implement the method of Claim 10/3/1 of US Patent 10, 236,951 B2 for the benefit for reducing cost and improving the adaptability and flexibility of the communication system.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sayana et al. (US 2013/0336214) discloses an aperiodic and periodic feedback modes for coordinated multi-point transmission.
Shimezawa et al. (US 2013/0142125) discloses a terminal device, base station device communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/1/2022